Citation Nr: 1212472	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-19 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to May 1961.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for bilateral hearing loss, tinnitus, and vertigo.  Subsequently, in a February 2012 rating decision, the RO granted the Veteran service connection for vertigo.  

In September 2010, the Board remanded the Veteran's claim of service connection for bilateral hearing loss and tinnitus for further examination.  This development has now been completed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's currently diagnosed bilateral hearing loss is related to his active service.

2.  The evidence demonstrates that the Veteran's currently diagnosed tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The criteria for a grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran contends that his current bilateral hearing loss and tinnitus are due to his active service.  Specifically, he contends that he was exposed to loud noises from bomb testing and working on airbases next to the runways.  Furthermore, the Veteran contends that he was not provided with any hearing protection.  

The Veteran's  July 1955 enlistment examination documented a hearing screening, which included a Whisper Voice test.  The Veteran scored a 15/15 on the hearing test, which was considered normal.  Additionally, at the March 1961 separation examination, the Veteran again scored a 15/15, which was considered normal.  However, the Board notes that the whisper voice test is a less precise indicator of hearing loss than audiometric testing.  The Veteran's service treatment records are negative for any complaints or clinical findings of hearing loss.  

The Board observes that the Veteran is competent to state that he experienced noise exposure in service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  An October 2001 letter from the Defense Threat Reduction Agency verifies that the Veteran participated in the U.S. atmospheric nuclear testing.  An additional fact sheet reported that REDWING was a 17-detonation nuclear weapon test series held at the Atomic Energy Commission's Pacific Proving Ground in the spring and summer of 1956.  Furthermore, it states that the series was held primarily to test high-yield thermonuclear devices, which generated their explosive power through the fusion or joining of hydrogen atoms.  Accordingly, the Board concludes that it is likely that the Veteran was exposed to acoustic trauma from explosions while on active duty. 

The Veteran has a current disability of hearing loss in both ears pursuant to 38 C.F.R. § 3.385.  This is demonstrated in the October 2010 VA examination.  The VA examination demonstrated auditory thresholds over 40 decibels in the 1000, 2000, 3000, and 4000 Hz frequencies in both ears.  The remaining question, therefore, is whether there is evidence of an in service occurrence of an injury or disease and medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.

The Veteran began seeking treatment for his hearing loss and tinnitus in the 1980's from a private physician.  

The Veteran was afforded a VA audiological examination in October 2010.  The Veteran reported military noise exposure from aircraft engines and explosives.  The Veteran also reported constant tinnitus with an onset of more than 50 years ago.  The Veteran was diagnosed with mild to severe sensorineural hearing loss in both ears.  The examiner concluded that comparison of induction and separation exams indicate no significant change in hearing sensitivity and documentation of an OSHA-defined STS during military service cannot be established from the audiometric data.  Additionally, the examiner stated that the documentation of hearing within normal limits at separation, and the lack of documentation of an OSHA-defined STS during military service indicated that it was not at least as likely as not that the Veteran's current hearing loss and tinnitus condition were related to his military service.  

At a December 2010 VA examination to evaluate the Veteran's vertigo.  At the examination, the Veteran reported his in-service noise exposure.  Specifically, he stated that he worked in the Motor Pool at the Pentagon.  Additionally, he reported that he was present for Operation REDWING, where he was assigned to the Transportation Detachment, as a heavy vehicle driver.  The examiner noted that Operation REDWING consisted of 17 atmospheric nuclear detonations.  The Veteran reported that the explosions were right overhead, some a few miles away, and extremely loud.  Additionally, he stated that he was not provided any form of ear protection from the loud noises.  The Veteran also reported being exposed to loud noises from jet engines while stationed in France because he lived near the runways.  The examiner concluded that it was at least as likely as not that his vertigo was the result of a disease or injury in-service, mainly noise exposure in-service.  The examiner explained that the Veteran had no previous problems with hearing loss or dizziness.  Additionally, he stated that the hearing test on entry, yearly, and exit exams do not show any major hearing loss.  However, the majority of the hearing tests were done by a whisper test, which was not an acceptable or recognized method of determining hearing loss.  Furthermore, the examiner said that the exit physical showed an Audiogram, which was normal.  However, he again stated that in 1961 this test was probably crude at best, since they probably did not mask the patient, so the results may not be accurate.  Moreover, the examiner stated that most important is the fact that hearing loss, tinnitus, and vertigo from excessive noise exposure take many years to manifest.  Additionally, the examiner stated that the issue here was that the Veteran was on an Atomic testing site in the Marshall Islands during 17 nuclear detonations during Operation REDWING from May to July 1956.  Some of these nuclear explosions were overhead, or a few miles away from the Lagoon.  The examiner concluded that the Veteran was most likely exposed to extremely loud noises from the explosion, but more importantly from the nuclear shockwave that could have damage the inner ear.  Additionally, the Veteran was not given any hearing protection.  The examiner noted that it was well recognized in the literature that patients can develop vertigo from chronic noise exposure that doesn't manifest until much later in life, same as with noise induced hearing loss.  Moreover, the examiner stated that he could never know for certain if the noise exposure led to his current problems, but it was definitely plausible that it could have.  The examiner reported that this information was based on his clinical experience, as well as current literature and Baileys Textbook on Otolaryngology, Head and Neck Surgery.  

After a careful review of the evidence, the Board finds that the Veteran's in-service noise exposure, post-service records, pertinent lay evidence, and, in particular, the positive nexus opinion provided by the December 2010 VA examiner, demonstrate that his currently diagnosed bilateral hearing loss and tinnitus are related to his period of military service.

The Board recognizes that the Veteran was not diagnosed with hearing loss or tinnitus in service and that, on his separation examination, the puretone tested was considered normal.  However, as noted above, the absence of documented hearing loss while in service is not fatal to a hearing loss claim provided that the Veteran submits evidence of a current disability that is causally related to service.  See Ledford, 3 Vet. App. at 89 (1992); Hensley, 5 Vet. App. at 159-160 (1993). 

In the present case, the Veteran was afforded a VA examination in October 2010 to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The Board finds that the October 2010 VA examiner's opinion that the Veteran's bilateral hearing loss and tinnitus were not associated with his in-service acoustic trauma due to the normal hearing test at separation from military, is not dispositive.  Significantly, the examiner appears to have based his opinion solely on the fact that the Veteran did not have hearing loss under VA standards at separation from service.  In this regard, the Board again notes that the absence of in-service evidence of hearing disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2011), is not fatal to the claim.  See Ledford, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. 155, 159 (1993).  Therefore, the Board finds that the VA opinion is not adequate for rating purposes.

Additionally, the record contains a positive nexus opinion pertaining to the Veteran's vertigo from a December 2010 VA examiner.  The examiner also discussed the Veteran's in-service acoustic trauma, his subsequent hearing loss, and tinnitus.  The examiner stated that the hearing test on entry, yearly, and exit exams were done by a whisper test, which was not an acceptable or recognized method of determining hearing loss.  Additionally, the examiner concluded that the Veteran was most likely exposed to extremely loud noises from explosions in-service, but more importantly from the nuclear shockwave that could have damaged the inner ear.  Furthermore, he stated that the Veteran was not given any hearing protection.  Moreover, the examiner stated that the most important thing is the fact that hearing loss, tinnitus, and vertigo from excessive noise exposure take many years to manifest.  

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's bilateral hearing loss and tinnitus claims.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for bilateral hearing loss and tinnitus are warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


